 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE JUAREZ,                                      No. 2:15-cv-1996 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    M. HLAING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his

19   serious medical needs in violation of the Eighth Amendment.

20          In orders filed October 26, 2018 and December 28, 2018, the court found plaintiff stated

21   cognizable claims against some defendants. The U.S. Marshal was ordered to serve the complaint

22   on defendants Atienza, Bhatia, and Hlaing. Defendant Atienza has now appeared in this action.

23   (See ECF No. 98.) However, defendants Bhatia and Hlaing have not yet appeared.

24          In a document filed here on February 19, 2019, plaintiff moves to compel defendants to

25   provide discovery. (ECF No. 101.) Plaintiff is advised that discovery is premature because

26   defendants have not answered the complaint and the court has not issued a discovery and

27   scheduling order. See Passer v. Steevers, No. 2:08-cv-2792 KJN P, 2010 WL 3769097, at *1

28   ////
                                                       1
 1   (E.D. Cal. Sept. 22, 2010); Williams v. Ramirez, No. CIV S-06-2151 WBS DAD P, 2008 WL

 2   2875361, at *1 (E.D. Cal. July 23, 2008).

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 101)

 4   is denied without prejudice to its renewal when, and if, discovery commences in this case.

 5   Dated: February 26, 2019

 6

 7

 8

 9

10

11

12   DLB:9
     DLB1/prisoner-civil rights/juar1996.disco premature
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
